Citation Nr: 0726272	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for right knee arthritis has been 
received, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision in May 2002, the RO 
denied reopening of the veteran's claim for service 
connection for right knee arthritis.

2.  The evidence associated with the claims file subsequent 
to the May 2002 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for right knee arthritis.

3.  Arthritis of the right knee was not present in service or 
for many years thereafter, and is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for right knee 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for right knee arthritis.  
Although the RO granted reopening of the claim and 
adjudicated the reopened claim on the merits, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.  

With regard to the claim for service connection, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that he should submit all pertinent evidence in his 
possession, by letter mailed in August 2004, prior to its 
initial adjudication of the claim.  Although he was not 
provided notice concerning the disability rating or 
effective-date element of his claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's right knee arthritis.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claim.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a May 2002 RO rating decision, a prior denial of service 
connection for right knee arthritis was continued based on 
the RO's determination that new and material evidence had not 
been presented to reopen the claim.  The veteran perfected an 
appeal of the May 2002 decision but withdrew his appeal in 
April 2004.  In May 2004, the Board dismissed the veteran's 
appeal.  

The evidence of record at the time of the May 2002 decision 
included competent evidence of a current disability and 
competent evidence of an in-service injury, but insufficient 
medical evidence of a nexus between the arthritis of the 
veteran's right knee and his military service.  The evidence 
added to the record includes a June 2004 statement from the 
veteran's private physician indicating that the arthritis in 
the veteran's right knee could be related to a service 
injury.  This statement is not cumulative or redundant of the 
evidence previously of record and is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for right knee arthritis is reopened.




Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The service medical records indicate that the veteran 
sustained a laceration to his right knee in a motorcycle 
accident at the end of July 1968.  The veteran has been 
granted service connection for a scar of the right knee.  
Service medical records do not show that the veteran was 
found to have arthritis of the right knee.  Furthermore, the 
report of the veteran's discharge examination conducted in 
January 1969 shows that his right knee was found to be 
normal.  

There is no medical evidence documenting the presence of 
arthritis of the right knee until many years following the 
veteran's discharge from service.  Although status post right 
knee trauma with secondary arthritis was diagnosed on a VA 
examination in July 1989, an X-ray study in connection with 
that examination disclosed that the veteran's right knee was 
normal.  The presence of right knee arthritis was not 
confirmed until a VA examination in March 2002.

With respect to whether the veteran's right knee arthritis is 
etiologically related to service, the Board has found the 
July 1989 VA opinion linking the arthritis to service trauma 
to be of minimal probative value because the examiner did not 
comment on the fact that arthritis was not shown on an X-ray 
study at that time.  The June 2004 private medical opinion 
discussed above is also of minimal probative value because it 
is not properly supported, there is no indication that the 
physician reviewed the veteran's service medical records 
before rendering his opinion, and he also failed to provide 
an assessment of the likelihood that the veteran's right knee 
arthritis is related to service.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  .

In response to his claim, the veteran was afforded a VA 
examination in February 2006.  The VA examiner's opinion is 
definitively negative with respect to a relationship between 
the veteran's current right knee arthritis and his military 
service.  After a thorough review of all the medical evidence 
of record, including the notes from the veteran's treatment 
in August 1968, the VA medical examiner noted that although 
the veteran had a laceration of the right knee from the 
motorcycle accident in 1968, and the laceration had an area 
at the edge that became infected, there are no indications in 
the service medical records that he was treated for a knee 
joint injury or that he had any bony, muscular or ligamentous 
involvement or that the injury "was anything more than a 
superficial laceration."  The examiner also noted that the 
veteran was not diagnosed with osteoarthritis until many 
years after the service injury and that he had 30 years post-
service of hard wear and tear on the knee working as a 
commercial plumber.  Therefore, the examiner opined that the 
veteran's current right knee osteoarthritis was not caused by 
or a result of the motorcycle accident in service in 1968.  

The Board has found the February 2006 VA medical opinion to 
be persuasive because the opinion was rendered following a 
review of the veteran's complete medical history and the 
physician properly supported the opinion by noting that 
service medical records revealed that the veteran's right 
knee injury was no more than a superficial laceration with no 
joint injury and no bony muscular or ligamentous involvement.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Reopening of the claim for service connection for right knee 
arthritis is granted.

Service connection for right knee arthritis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


